 

CORPORATE CAPITAL TRUST II 8-K [cctii-8k_012218.htm]

 

Exhibit 10.1

 



FOURTH AMENDED AND RESTATED EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT
AGREEMENT

This Fourth Amended and Restated Expense Support and Conditional Reimbursement
Agreement (this “Agreement”) is made as of December 31, 2017 by and among
Corporate Capital Trust II, a Delaware statutory trust (the “Company”), CNL Fund
Advisors II, LLC, a Delaware limited liability Company (the “Advisor”) and KKR
Credit Advisors (US) LLC, a Delaware limited liability company (the
“Sub-Advisor”). The Advisor and Sub-Advisor are collectively referred to as the
“Advisors.”

WHEREAS, the Company maintains on file with the U.S. Securities and Exchange
Commission a registration statement on Form N-2 (File Nos. 333-199018 and
814-01108) covering the continuous offering and sale of the Company’s common
stock pursuant to the Securities Act of 1933 (the “Registration Statement”);

WHEREAS, the Company and the Advisor have entered into an Investment Advisory
Agreement dated as of September 24, 2015 (the “Advisory Agreement”), and the
Advisor, the Sub-Advisor and the Company have entered into an Investment
Sub-Advisory Agreement dated as of September 24, 2015 (the “Sub-Advisory
Agreement”, and together with the Advisory Agreement, the “Advisory
Agreements”); and

WHEREAS, the Company, the Advisor, and the Sub-Advisor have entered into an
Expense Support and Conditional Reimbursement Agreement, dated as of September
24, 2015 (as amended from time to time, the “Original Expense Support
Agreement”), and

WHEREAS, the Company and the Advisors have determined that it is appropriate and
in the best interest of the Company amend and restate the Original Expense
Support Agreement to adjust the Expense Support Payment Period (as defined
below) to reduce the Company’s operating expenses until the Company has achieved
economies of scale sufficient to ensure that it bears a reasonable level of
expense in relation to its investment income.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

1. EXPENSE SUPPORT PAYMENTS

 

During the period beginning on the date on which the Company has satisfied the
“minimum offering requirement” (as such term is defined in the Company’s
Registration Statement) and ending on December 31, 2018 (the “Expense Support
Payment Period”), the Advisor and the Sub-Advisor each hereby agrees to pay the
expenses of the Company on a monthly basis as follows: the lesser of, (i) the
amount equal to 50% of all Operating Expenses (as defined below) for each month
during the Expense Support Payment Period in which the Company’s board of
trustees (the “Trustees”) declares a Distribution (as defined below) or (ii) the
amount equal to 50% of the positive difference between the Company’s
Distributions accrued to the Company’s shareholders in each month less monthly
Available Operating Funds (as defined below) recognized by the Company on
account of its investment portfolio provided, that each Advisor hereby agrees
and confirms that, it shall be jointly and severally liable to the Company for
the share of Operating Expenses payable by the other Advisor to the extent the
other Advisor fails to make such payment. In the event that Available Operating
Funds are negative for a particular month the Advisor and Sub-Advisor will pay
expenses as outlined in (i) above. Any payment made by an Advisor pursuant to
the preceding sentence shall be referred to herein as an “Expense Support
Payment.” The Advisors’ obligation to make Expense Support Payments for any
month during the Expense Support Payment Period during such month shall
automatically become a joint and several liability of the Advisors and the right
to such Expense Support Payment shall be an asset of the Company immediately
upon the Trustee’s declaration of a Distribution. The Expense Support Payment
for any month shall be paid by the Advisors to the Company in any combination of
cash or other immediately available funds, and/or offsets against amounts due
from the Company to the Advisors, no later than five business days after the end
of such month.

For purposes of this Agreement (a) “Distribution” means any distribution payable
to shareholders of the Company at the time such distribution is declared by the
Trustees; and (b) “Operating Expenses” means all operating costs and expenses
incurred by the Company, including the Management Fees pursuant to the Advisory
Agreements, taxes, all interest cost, financing fees and other financing costs
related to indebtedness for such period, but shall exclude any Incentive Fees
pursuant to the Advisory Agreements and any ongoing shareholder servicing and
distribution fees, any organizational and offering expenses and Expense Support
Payments and reimbursements as determined under generally accepted accounting
principles; and (c) “Available Operating Funds” means the sum of (i) the
Company’s estimated investment company taxable income (including net short-term
capital gains reduced by net long-term capital losses), and (ii) the Company’s
net capital gains (including the excess of net long-term capital gains over net
short-term capital losses) excluding any Expense Support Payments and
reimbursements. The Advisor and Sub-Advisor reserve the right to adjust Expense
Support Payments if estimable taxable income changes, subject to Board of
Trustees approval.

   

 



2. CONDITIONAL REIMBURSEMENT

 

The Company hereby agrees to reimburse the Advisors in an amount, in the
aggregate, equal to the aggregate Expense Support Payments, the repayment of
each Expense Support Payment to be made within a period not to exceed three
years from the date in which such Expense Support Payment was made by an
Advisor.

The Company agrees to reimburse the Advisors pro rata based on the total
aggregate Expense Support Payments made by each Advisor. In the aggregate, all
Expense Support Payment made by the Advisors to the Company that have not been
previously reimbursed by the Company to the Advisors shall remain eligible for
reimbursement subject to the conditions herein.

Reimbursement shall be made as promptly as possible after the Expense Support
Payment Period ends, but only to the extent such reimbursement does not cause
the Company’s Other Operating Expenses (as defined herein) to exceed the lesser
of: (A) 1.75% of average net assets attributable to common shares on an
annualized basis after taking such payment into account or (B) the percentage of
our average net assets attributable to shares of our common stock represented by
Other Operating Expenses during the period in which such Expense Support Payment
from the Advisors was made (provided, however, that this clause (B) shall not
apply to any reimbursement payment which relates to Expense Support Payment from
the Advisors made during the same period). Additionally, reimbursement payments
shall only be made to the extent they do not exceed estimated taxable income
before reimbursements. Notwithstanding anything to the contrary in this
Agreement, no reimbursement payment shall be made if the Effective Rate of
Distributions Per Share on any class of stock declared by the Company at the
time of such reimbursement payment is less than the Effective Rate of
Distributions Per Share on any class of stock at the time the Expense Support
Payment was made to which such reimbursement payment relates. For purposes of
the Agreement, “Effective Rate of Distributions Per Share” means actual declared
distribution rate per share exclusive of return of capital, if any. “Other
Operating Expenses” shall mean all Operating Expenses, excluding base management
fees, interest costs, financing fees and financing costs, and brokerage
commissions and extraordinary expenses. The calculation of average net assets
shall be consistent with such periodic calculations of average net assets in the
Company’s financial statements

3. TERM AND TERMINATION OF AGREEMENT

 

3.1 TERM OF AGREEMENT. This Agreement shall become effective immediately upon
the date on which the Company has satisfied the “minimum offering requirement”
(as such term is defined in the Company’s Registration Statement). Once
effective, this Agreement shall remain in effect until December 31, 2018, unless
otherwise terminated pursuant to Section 3.2. Sections 3 and 4 of this Agreement
shall survive any termination of this Agreement. Notwithstanding anything to the
contrary, Section 2 of this Agreement shall survive any termination of this
Agreement with respect to any Expense Support Payments that have not been
reimbursed by the Company to the Advisors. If an Expense Support Payment has not
been reimbursed prior three years from the date of such Expense Support Payment
was made, the Company’s obligation to pay such Expense Support Payment shall
automatically terminate, and be of no further effect.

 

3.2 TERMINATION OF AGREEMENT. This Agreement may be terminated by the Advisors
acting jointly hereto upon written notice to the Company, except that once
effective, the Advisors may not terminate their obligations under Section 1.
This Agreement shall automatically terminate in the event of (a) the termination
by the Company of either the Advisory Agreement or Sub-Advisory Agreement or (b)
the dissolution or liquidation of the Company. Notwithstanding any provision to
the contrary, if this Agreement terminates automatically pursuant to clause (a)
of this Section 3.2, the Company agrees to make a repayment to the Advisors in
an amount equal to all Expense Support Payments not previously reimbursed. Such
repayment shall be made to the Advisors, pro rata based on the aggregate
unreimbursed Expense Support Payments made by each Advisor, not later than 30
days after such termination of this Agreement.

 

 

 

 

   

 

4. MISCELLANEOUS

 

4.1 HEADINGS. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

4.2 INTERPRETATION. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflicts of law provisions) and the applicable provisions of the 1940 Act and
the Investment Advisers Act of 1940, as amended (the “Advisers Act”). To the
extent that the applicable laws of the State of New York or any of the
provisions herein, conflict with the applicable provisions of the 1940 Act or
the Advisers Act, the latter shall control. Further, nothing herein contained
shall be deemed to require the Company to take any action contrary to the
Company’s Declaration of Trust or By-Laws, as each may be amended or restated,
or to relieve or deprive the Trustees of their responsibility for and control of
the conduct of the affairs of the Company.

 

4.3 SEVERABILITY. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 

4.4 ENTIRE AGREEMENT. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.

 

4.5 AMENDMENTS AND COUNTERPARTS. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of January 22, 2018.



 

  CORPORATE CAPITAL TRUST II         By:    /s/ Kirk A. Montgomery     Name:
 Kirk A. Montgomery     Title:  General Counsel             CNL FUND ADVISORS
II, LLC           By:    /s/ Chirag J. Bhavsar     Name:  Chirag J. Bhavsar    
Title: Chief Financial Officer             KKR CREDIT ADVISORS (US) LLC        
By:    /s/ Nicole J. Macarchuk     Name:  Nicole J. Macarchuk     Title:
Authorized Signatory  



 



   

 